Citation Nr: 0918671	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-16 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
injury with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U. S. Army from December 1956 to September 1958.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a June 2005 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO), 
which assigned a 20 percent disability rating for the 
Veteran's low back injury with degenerative disc disease, 
effective June 2005. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The Veteran filed for service connection of a low back 
disability in March 2001; ultimately, the Board granted 
service connection and the case was returned to the RO to 
assign a disability rating.  In May 2005, a rating decision 
implemented the Board's decision by granting service 
connection; a 0 percent disability rating was assigned, with 
an effective date of March 2001.  A VA examination was 
scheduled to assess the current status of the Veteran's back 
condition.  The June 2005 rating decision assigned an 
effective date of June 2005 to the 20 percent disability 
rating, resulting in "staged" ratings of the Veteran's 
disability; hence, the entire history of the disability must 
be considered in this appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

When the Veteran indicates that his disability has increased 
since his last VA examination, a reexamination should be 
scheduled. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(finding in a case where the appellant complained that his 
hearing loss had increased two years after his last VA audio 
exam, that VA should have scheduled the Veteran for another 
examination); see also Olson v. Principi, 3 Vet. App. 480, 
482 (1992) (finding that where a Veteran claims a disability 
is worse than when it was originally rated and the available 
evidence is too old to adequately evaluate the current state 
of the condition, then a new exam must be provided). 

Here, the Veteran's representative contends that the VA 
examination of record is both outdated (nearly four years 
old) and inadequate in its discussion of any functional 
impairment resulting from the condition, although the 
examiner did indicate that the Veteran exhibited no muscle 
spasm or incoordination or fatigability, nor increased 
limitation of function with flare-ups or repetitive motion.  
Further, the Veteran stated in his March 2006 substantive 
appeal that his condition has "worsened very much over the 
past few years" and his representative asserts that it has 
worsened since the last VA examination.  Thus, the Board is 
obliged to remand for an updated examination in order to 
obtain a better understanding of the Veteran's current 
disability picture.  

In light of the need for more current information, updated 
treatment records are also pertinent to any decision 
rendered.  The most recent medical evidence in the record 
relates to treatment provided in July 2005.  Records of any 
subsequent treatment rendered, including those of VA 
treatment (if any), should be secured and associated with the 
claims file on remand.

In addition, the Veteran provided a letter from D.E.C., D.C., 
indicating that chiropractic treatment has been provided 
since 1990.  Since staged ratings have been assigned, any 
additional records relating to the entire appeals period, 
including all chiropractic records, should be secured on 
remand.  


Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his low 
back condition throughout the entire 
appeals period records of which are not 
already associated with his claims file, 
and to provide any releases necessary for 
VA to secure records of such treatment or 
evaluation.  Of particular interest are 
all chiropractic treatment records.  The 
RO should obtain for the record copies of 
the complete records of all such treatment 
and evaluation from all identified 
sources, as well as all VA treatment 
records for the same period. 


2.  The Veteran should be afforded an 
orthopedic VA examination to assess the 
nature and severity of his low back 
condition.  The Veteran's claims folder 
must be reviewed by the examiner (who 
should also have available the criteria 
for rating low back disability in effect 
prior to September 23, 2002, those prior 
to September 26, 2003, and those effective 
from that date) in conjunction with the 
examination.  Any indicated studies should 
be performed and any necessary 
consultations (i.e., neurological) should 
be arranged.  The examiner should be asked 
to specifically comment on any functional 
loss associated with the low back 
condition, including any impact on the 
Veteran's employment and activities of 
daily living.  The examiner should provide 
a detailed rationale for the opinion 
rendered.

a.  The examiner should complete range 
of motion testing for the low back 
disability, and should describe the 
extent of any pain, incoordination, 
weakened movement, and excess 
fatigability on use, and, to the extent 
possible, should report functional 
impairment due to such factors in terms 
of additional degrees of limitation of 
motion.  The examiner should also 
express opinions concerning whether 
there would be additional functional 
impairment on repeated use or during 
flare-ups of the lumbar spine, and, if 
feasible, express these opinions in 
terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  

b.  The examiner should also comment on 
whether ankylosis, either favorable or 
unfavorable, is present in the low 
back.  The examiner should also note 
the duration of any periods of bedrest 
prescribed by a physician for 
treatment.  The examiner should 
determine the nature and severity of 
any neurological manifestations to 
include, but not limited to, radiating 
pain into an extremity, absent ankle 
jerk, and bowel or bladder impairment.

3.  The RO should then re-adjudicate the 
claim (considering the ratings both prior 
to and from June 2005).  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).





 
